Citation Nr: 1021330	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-34 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation greater than 50 percent for 
service-connected posttraumatic stress disorder, cognitive 
disorder not otherwise specified, and major depressive 
disorder to include as due to traumatic brain injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to March 
2005.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in July 2007 in 
Milwaukee, Wisconsin.


FINDING OF FACT

In April 2010, prior to the promulgation of a decision by the 
Board, the Veteran withdrew his appeal of the issue of 
entitlement to an evaluation greater than 50 percent for 
service-connected posttraumatic stress disorder (PTSD), 
cognitive disorder not otherwise specified, and major 
depressive disorder to include as due to traumatic brain 
injury (TBI).


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an evaluation greater 
than 50 percent for service-connected PTSD, cognitive 
disorder not otherwise specified, and major depressive 
disorder to include as due to TBI have been met. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b). Withdrawal may be 
made by the Veteran or by his  or her authorized 
representative.  38 C.F.R. § 20.204.

By a July 2007 rating decision, the RO denied entitlement to 
an evaluation greater than 50 percent for service-connected 
PTSD (claimed as PTSD, depression, nervous condition, anxiety 
and a sleep disorder).  In December 2007, the Veteran filed a 
notice of disagreement with the denial for entitlement to an 
evaluation greater than 50 percent for his service-connected 
PTSD disability.  The Veteran perfected his appeal in 
November 2008.  In an April 2010 written statement, the 
Veteran stated he wished to withdraw his appeal as to the 
claim for an increased evaluation for his service-connected 
PTSD.  The Board construes this communication as a valid 
withdrawal of his appeal under 38 C.F.R. §§ 20.202, 20.204.

With no allegation of error of fact or law remaining before 
the Board, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an evaluation 
greater than 50 percent service connection for service-
connected posttraumatic stress disorder, cognitive disorder 
not otherwise specified, and major depressive disorder to 
include as due to traumatic brain injury is dismissed.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


